Complaint by appellants to set aside and vacate a judgment rendered against them on default. A demurrer was sustained to the fourth amended complaint, and from a judgment denying them relief, the plaintiffs have appealed.
The complaint alleges that appellants were defendants in a certain action; that they employed an attorney who agreed to appear and represent them and to file the necessary pleadings to present their rights and defenses; that such attorney did not file any answer for them or look after the case, or notify them when the case was set for trial, and did not prepare their defense. It also alleges that, at the time the judgment was taken *Page 6 
against them, they were quarantined at their home by reason of the sickness of a child. There is nothing connected with such sickness and quarantine, however, that had anything to do with their failure to appear and defend the action then pending against them. The sole and only ground for relief is the alleged neglect of their attorney.
On authority of Delewski v. Delewski (1921),76 Ind. App. 44, 131 N.E. 229; Krill v. Carlson (1920), 74 Ind. App. 47, 128 N.E. 612; Smith v. Heyns (1922), 78 Ind. App. 565, 136 N.E. 563, we hold the court correctly sustained the demurrer.
The question presented having been fully briefed, request for oral argument denied.
Affirmed.